Baldwin, J.
(dissenting). On May 6th, 1894, Frederick S. Brown died, while holding the two offices of collector of taxes for the town of Hartford and collector of taxes for the city of Hartford. His term of office, as respects each of these positions, would have expired at the close of that day, and he had been re-appointed to each for the next term of two years, beginning on May 7th.
It was provided by law (Rev. of 1866, p. 729, § 94 ; Rev. of 1888, § 3902) that whenever a vacancy should exist in either of these offices, the remaining collector should discharge all the duties of the vacant office for the unexpired portion of the term; and that in case a vacancy should exist in both of said offices, “ the same shall be filled for the unexpired portion of said term, by a major vote of the selectmen of said town, and the aldermen of said city, at a meeting specially called and warned by the mayor of the city for that purpose.”
Until May 11th, 1894, a vacancy existed in both of said offices, and on that day the selectmen undertook to fill it, as respects that of collector of town taxes. In my opinion, if General Statutes, § 63, authorizes the appointment of such a collector by the town or the selectmen, in case of a vacancy in both the offices of collector of town taxes and collector of city taxes in Hartford, it is only when there has been a failure to pursue or an unreasonable delay in pursuing the other mode of selection, specially provided for by § 3902. That mode, I think, was the action of a majority of those present at a joint meeting of the selectmen of the town and the aldermen of the city, to be specially called and warned by the mayor of the city, for that purpose, agreeably to the requirements of § 94, Title 64, Chap. 2, of the Revision of 1866.
The provisions of that chapter appear to me to have been drawn in contemplation of the probability that both these offices would ordinarily be filled by the same person. That *304result might naturally be looked for in view of the necessarily close relations of the town and city to each other, the practical identity of interest, and the convenience of the taxpayers. By § 93, repeated in General Statutes, Rev. of 1888, § 38, the official term of each collector is made the same, thus prolonging that of the collector of the town of Hartford a year beyond that of the collector of any other town in the State ; while by § 95 the first selectman of the town and the mayor of the city are required to provide one and the same office for the payment and collection of both town and city taxes, half of the expense of which is to be paid by each municipality.
The provision for a joint meeting of representatives of each municipality, to be controlled by a major vote of those participating in it, was well adapted to secure prompt and decisive action, in an event which rendered a speedy election of the highest importance. To construe § 94 as contemplating two meetings, one of the board of selectmen called by their own authority to choose a town collector, and another of the board of aldermen called by the mayor to choose a city collector, seems to me not only to do violence to the natural meaning of the language employed, but to deprive the statute, so far as concerns town collectors, of any substantial effect. Without it, the selectmen could have acted alone under General Statutes, § 63; and no legislation was needed to declare that they could elect by a major vote.
As to the objection that no provision is made for organizing the joint meeting, or for recording or certifying to its doings, it would lie equally to holding the joint meeting of the General Assembly for the choice of a Governor, required by Art. IV., § 2, of our Constitution.
General Statutes, § 63, provides that if any town office in any town shall be vacant, the vacancy may be filled by the town in town meeting; and that until such action is had, it may be filled by the selectmen. The defendant was chosen town collector by the selectmen on May 11th, only five days after the decease of Mr. Brown. The relator founds his claim to the office of city collector upon a vote *305of the board of aldermen, passed on November 26th. The city charter gives the common council power to prescribe the manner of filling vacancies occurring in any city office; but if under that authority any ordinance could have been framed for supplying temporarily a vacancy in the office of city collector, in a case proper for the action of a joint meeting of the selectmen and aldermen, none having, in fact, been enacted, the aldermen were, in my view of the law, incompetent to act alone. The relator therefore appears to me to have no interest in maintaining this action, except such as belongs to him as both a freeman and an alderman of the city. That interest, however, I should deem sufficient. Commonwealth v. Commissioners, 1 S. & R., 382; State ex rel. City of Waterbury v. Martin, 46 Conn., 479, 482. The information also is filed by the State’s Attorney, in his own proper person, as well as at the relation of Mr. Oakey, and both are parties to the reservation.
I therefore concur in the advice given to the Superior Court, and in holding that the death of Mr. Brown created a vacancy in both offices, to be filled by the selectmen and aldermen pursuant to § 94, Title 64, Chap. 2, of the Revision of 1866; but I dissent from the opinion of the court as to the right, under that section, of the selectmen to choose a town collector and of the aldermen to choose a city collector, in separate meetings; nor am I prepared to assent to the views of the majority of the court in respect to what would have been the effect on the vote of the selectmen for the defendant as town collector, if otherwise valid, of his being one of the board, or of his participation in that action.